Title: From Thomas Jefferson to William John Coffee, 10 April 1823
From: Jefferson, Thomas
To: Coffee, William John


Dear Sir
Monto
Apr. 10. 23.
I recieved yesterday evening your favor of Mar. 31. acknoleging the rect of the remittance of 100.D. for the ornaments of my Bedford house, and I am particularly happy that it was in hand  by the very day which you had originally requested.Your favor of Mar. 27.  with that inclosed for mr Brockenbrough, was recd on the eve of the meeting of the visitors which took place on the 7th inst and was laid before them for decision on the articles of your account which mr Brockenbrough thought himself not authorised to allow. the charges for packing boxes, paper, carting, shipping & screws, amounting to 13.64 they unanimously thought just. on that for lead 60.48 there was some difference of opn on considering the written agreement in the hands of mr Br. signed by yourself & him, in which the stipuln was that you would deliver the ornaments  specified in Richmd at  the prices expressed without a word said that the ‘lead was to be paid for extra.’ a majority however of the board, influenced by your declaration that it  proved a very losing undertaking on your part, were of opinion it should be allowed and so ordered.  on my shewing mr Br. the  paper you inclosed me (and now herein returned) signed by himself, he solemnly protested that the words ‘lead to be paid for extra’ in the 2d line of this paper, and the words ‘the whips of lead to be paid for extra’ in the 6th line were not in it when he signed the paper, and he observed that in both  instances  these words were crowded in a smaller hand into parts of  lines which had been left vacant. this however was a question into which the board  had not entered these appear to be over-charges in the following articles of  your acctPavilionsNo 1. 3. 7.  charges of 3/6 N.Y. currly = making 43 3/4 cents inst. of 36. cents pr footNo 2. 4. 8. over charges of ½ cent on each articleNo 8. 3/6 N.Y. currency instead of 30. centsIn the agreemt in mr Br’s hand signed by yourself & him the articles at 36. cents are distinctly written. in that now inclosed they are also distinctly written but there appears a fine stroke drawn between the 3 and the 6 thus 3/6 with s. & d  super so that it reads 3/6 cents per foot or three shillings an six pence cents per foot which is unintelligible and denied by mr Br to have been so when he signed the paper so in the articles of Nos 2. 4. 8. the ½ cent is not in the agreemt signed by both and in that now inclosed seems to be  an insertion.in an article of No 8. the 30. cents are clearly written in both copies of the agreemt but  it is extended in your acct @ 3/6 N.Y. money, a currency in which it does not seem probable that mr Br would make an agreemt here. one  other article  moreover remains for  observation. mr Br. & mr Dinsmore positively declare that not a single oxscull for the Dorics in No 2. & No 5. is come; that none are come  longer than 4⅝ I. which fit the Ionic frizes & no more of these then enough for the Ionic frizes. the Doric metops being 8 I. sq. the one & 9. I. sq. the other would require  larger sculls than 4⅝ I. these two articles are charged in your acct 13.78 and 28.08 amounting to 41.86  enquiry seems to be necessary whether they  have been omitted to be delivd in N.Y. or Richmd or whether they  have miscarried between Richmd & this place. the  1st enquiry it will be easiest for yourself to make, the latter will be incumbent on mr Br. if lost  after delivery at Richmd the loss is our’s, if before we shall hope you will supply them, and in the mean time it is thot fair to suspend the payment for them until ascertained. on the whole theresult seems to be as followsthe charges for lead, boxes, paper, carting, shipping, screws, allowed74.12the other articles extendd accdg to agremt (if all were here) would be382.39making (instead of  487.46 as pr your acct)456.51(to wit 30.95 loss)but suspending until due enquiry41.86leaves to be remitted at present414.65I shall advise mr Br. to make this remittance by a note of one of our banks or some bank in N.Y. as you seem to have approved of that mode in my case, and it can be instantly done. should your draught  on  him be presented here after he will of course refer it back to youThe brittleness of the material, however carefully handled, occasions some loss. it does not answer our purpose so well as the flexible putty composn which it was supposed the  simple term composition used in the agreemt implied in  technical understanding and the more  especially in our case as you had made some of  putty while here as a sample to shew  that you were familiar with the subject.  I am in hopes however that our loss  by breakage may not be such as to occasion a deficit, and with the further hope that the ox sculls missing will still be found I salute you with frdship and respect.